As filed with the Securities and Exchange Commission on March 14, 2008 Registration No.333-58584 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 1 to FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BNCCORP, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 322 East Main Bismarck, North Dakota 58501 (701) 250-3040 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) BNCCORP, Inc. 401(k) Savings Plan (Full title of the plan) 45-0402816 (I.R.S. Employer Identification Number) Gregory K. Cleveland President and Chief Executive Officer BNCCORP, Inc. 322 East Main Bismarck, North Dakota 58501 (701) 250-3040 (Names, address, including zip code, and telephone number, including area code, of agent for service) Copy to: William B. Masters Jones, Walker, Waechter, Poitevent, Carrère & Denègre, L.L.P. 201 St. Charles Avenue, 51st Floor New Orleans, Louisiana70170-5100 (504) 582-8278 Fax:(504) 582-8278 THIS POST-EFFECTIVE AMENDMENT TO FORM S-8 REGISTRATION STATEMENT IS BEING FILED SOLELY TO DEREGISTER ALL SHARES OF COMMON STOCK (AND RELATED PLAN INTERESTS) WHICH WERE REGISTERED UNDER THE REGISTRATION STATEMENT AND WHICH HAVE NOT BEEN ISSUED OR SOLD PRIOR TO THE DATE OF FILING HEREOF 1 DEREGISTRATION OF SECURITIES This Post-Effective Amendment No. 1 is being filed by BNCCORP, Inc. (“BNCCORP”) in order to deregister all 53,785 shares of BNCCORP’s common stock, $.01 par value, and associated participation interests in the Plan, that remain unsold under the Registration Statement which was filed with the Securities and Exchange Commission and became effective on April 9, 2001. 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this post-effective amendment to registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Bismarck, State of North Dakota, on March 14, BNCCORP, Inc. By:/s/ Gregory K. Cleveland Gregory K. Cleveland President and Chief Executive Officer [Signatures are on following page.] S-1 Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Mark W. Sheffert Mark W. Sheffert Chairman of the Board and Director March14, 2008 /s/ Gregory K. Cleveland Gregory K. Cleveland President, Chief Executive Officer and Director (Principal Executive Officer) March14, 2008 /s/ Timothy J. Franz Timothy J. Franz Chief Financial Officer (Principal Financial and Accounting Officer) March14, 2008 /s/ Gaylen Ghylin Gaylen Ghylin Director March14, 2008 * Richard M. Johnsen, Jr. Director March14, 2008 * Tracy Scott Director March14, 2008 * Jerry R. Woodcox Director March14, 2008 /s/ Stephen H. Roman Stephen H. Roman Director March14, 2008 /s/ Bradley D. Bonga Bradley D. Bonga Director March14, 2008 *By:/s/ Gregory K. Cleveland Gregory K. Cleveland Attorney-in-fact S-2
